The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 16, 2014

                                       No. 04-14-00041-CR

                                         Kyle MILLER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
        On July 7, 2014, pro se appellant Kyle Miller advised this court that the exhibits marked
Defendant’s Exhibit numbers 1–4 in volume 6 of the reporter’s record are not exhibits he
introduced at trial, and they are in no way connected to his trial or appeal. We construe this
portion of his letter as a motion to correct inaccuracies in the reporter’s record. See TEX. R. APP.
P. 34.6(e).
        Appellant’s motion for correction of the record is GRANTED. We order the court
reporter to file a corrected record with this court within FIFTEEN DAYS of the date of this
order.
        If the parties cannot agree on the appropriate corrections to the record, we ORDER the
court reporter to notify this court within TEN DAYS of the date of this order, and this court will
issue an appropriate order. See id.
        Appellant also moved this court to supplement the appellate record with testimony from
his first trial—which ended in a mistrial. Appellant’s motion to supplement the record with
testimony from his mistrial is DENIED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court